IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CHARLES TALBERT : CIVIL ACTION
v. : NO. 18-1620
BLANCHE CARNEY, el al.
ORDER

AND NOW, this 3rd day of October 2018, upon considering Defendants’ Motion to

dismiss the amended complaint and revoke in forma pauperis status (ECF Doc. No. 25) and for

reasons in the accompanying l\/Iemorandum, it is ORDERED Defendants’ Motion to dismiss

(ECF Doc. No. 25) is GRANTED in part and DENIED in part:

l.

2.

3.

4.

Defendants’ Motion is granted as to Plaintist conspiracy claim;
Defendants’ Motion is denied as to the remaining claims;
Defendants’ request to revoke in forma pauperis status is denied; and,

Defendants shall answer the remaining allegations in the Amended Complaint

(ECF Doc. No. 23) no later than October 17, 2018.

 

KEARNE€i/,ll.

